DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-10, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0014416 to Van Weert (Van Weert) in view of US Patent No. 4,417,097 to Das (Das) further in view of US Patent No. 4,465,659 to Cambridge et al. (Cambridge).
As to claim 1, Van Weert teaches a method for producing a metal from a metal material comprising the steps of providing the metal in a metal chloride form to an electrolysis cell comprising a graphite (carbon) anode connected to a source of hydrogen gas for delivering the hydrogen gas during use to the anode, and a cathode, passing an electric current from the anode through the cathode and depositing the metal at the cathode, and recovering (draining) the metal from the cathode, the main benefit of the method being the production of the metal without chlorine by-product, the reaction at the cathode comprising metal chloride reacting to form the metal and chlorine and the reaction at the anode comprising reacting hydrogen and chlorine to form hydrogen chloride (Abstract; Paragraph 0005-0007).  However, Van Weert specifically contemplates a magnesium metal formed from a magnesium chloride and fails to contemplate aluminum metal production.
However, Das also discusses the electrolytic production of metals and teaches aluminum can be formed from aluminum chloride in the same manner as magnesium can be formed from magnesium chloride (Column 2, Lines 1-12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the method of Van Weert for the production of aluminum from aluminum chloride in order to allow for the production of a different valuable metal, aluminum, while still maintaining the beneficial lack of chlorine by product generation as taught by Das.  
The combination thus teaching that the same reactants are supplied to the anode and the cathode and thus the reactions occurring under potential application comprising a cathode reaction comprising metal chloride reacting to form the metal and chlorine and an anode reaction comprising reacting hydrogen and chlorine to form hydrogen chloride, thus 2AlCl3 = 2Al + 3Cl2 and H2 + Cl2 = 2HCl, respectively.  
However, the combination fails to teach a means of providing/a source of the aluminum chloride for reduction in the method of Van Weert to aluminum.  
However, Cambridge also discusses the electrolytic reduction of aluminum chlorides to aluminum and teaches that the aluminum chloride can be provided in a suitable form for electrolytic reduction via leaching an aluminum bearing material with HCl to obtain a leachate comprising aluminum chloride (Abstract; Column 3, Lines 15-43 Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the aluminum chloride to the cell of Van Weert via the methods of Cambridge with the expectation of providing a suitable form of aluminum chloride to the cell of Van Weert for the chlorine free electrolytic production of aluminum, thus a method comprising a step of leaching the aluminum bearing material with HCl to obtain a leachate containing aluminum chloride.  
Cambridge further teaches that, for provision to the cell, the aluminum chloride after leaching is sent to a crystallizer (18) wherein the aluminum chloride is sparged with gaseous HCl to produce solid aluminum chloride hexahydrate, and then downstream sent to dehydration (calcination) wherein the aluminum chloride hexahydrate is again treated under HCl atmosphere (by product) to regenerate aluminum chloride (Column 6, Lines 29-37; Column 7, Line 67-40; Figure 1).  
Cambridge further teaches that byproduct HCl is recycled to the leaching step (Column 6, Line 67 to Column 8, Line 58).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention recycle any produced by-product HCl, including that produced electrolytically in the combination of Van Weert and Das, to the leaching, in order to allow for recycling and useful use of the by-product of the electrolysis.  
As to claim 3, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  Cambridge further teaches that for the provision of the aluminum chloride to the cell the method comprises evaporating (18) the aluminum chloride compounds after the sparging (Column 6, Lines 29-37; Figure 1).
As to claim 4, the combination of Van Weert, Das and Cambridge teaches the method of claim 3.  Cambridge further teaches that the evaporating occurs via use of vacuum flash evaporation (Column 6, Lines 29-37).
As to claim 7, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  Cambridge further teaches that the aluminum chloride hexahydrate undergoes a solid/liquid separation (20) (Column 6, Lines 18-27; Figure 1).
As to claim 8, the combination of Van Weert, Das and Cambridge teaches the method of claim 7.  Cambridge further teaches that the solid/liquid separation is accomplished by vacuum filtration (Column 6, Lines 18-27).  
As to claims 9 and 10, the combination of Van Weert, Das and Cambridge teaches the method of claim 7.  Cambridge further teaches that during a calcination step an HCl byproduct is produced via fluidized bed pyrohydrolysis, i.e. a dehydration process in a fluidized bed at high temperature wherein byproduct HCl is generated which is then recycled to the leaching step (Column 6, Line 67 to Column 8, Line 58).
As to claim 16, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  Cambridge further teaches that the aluminum bearing material is crushed prior to leaching (Column 3, Lines 51-52).
As to claim 23, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.   Cambridge further teaches that the aluminum bearing material comprises, for example, bauxite, fly ash or clay (Column 3, Lines 18-19).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 3 above, and further in view of US Patent No. 3,143,392 to Saeman (Saeman).
As to claim 5, the combination of Van Weert, Das and Cambridge teaches the method of claim 3.  However, the combination fails to teach that the leached aluminum chloride is decanted prior to evaporating or sparging.  However, Saeman also discusses the production of aluminum materials from, for example, clay, and teaches that after leaching the leached clay should be treated, for example via decantation, to remove residues prior to further processing (Column 4, Lines 15-33).  Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the method of Cambridge with an additional step of decantation after the leaching and prior to further downstream leaching in order to remove residues as taught by Saeman.  
As to claim 6, the combination of Van Weert, Das, Cambridge and Saeman teaches the method of claim 5.  Saeman further teaches that the residue removal step can comprise filtration (Column 4, Lines 15-33).  Saeman contemplates decantation and filtration as alternative; however, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these known equivalent treatment steps with the expectation of further ensuring residue removal (MPEP 2144.06 II).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 9 above, and further in view of US Patent Application Publication No. 2016/0273070 to Boudreault et al. (Boudreault).
As to claim 11, the combination of Van Weert, Das and Cambridge teaches the method of claim 9.  However, Cambridge fails to contemplate the concentration at which the HCl is recycled to the leaching step.  However, Boudreault also discusses a method for extracting an aluminum compound from a starting material such as fly ash via HCl leaching (Abstract) and teaches that HCl from downstream processes should be recycled to the leaching step with the HCl at a concentration of 25-45% (Paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to recycle the HCl of Cambridge at a concentration of 25-45% with the expectation of forming an effective HCl solution for effective leaching as taught by Boudreault.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,493,784 to Mamantov et al. (Mamantov).
As to claim 12, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  However, Cambridge teaches only one dehydration method and fails to contemplate a method comprising a two-stage process as claimed.  However, Mamantov also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that an improved dehydration method comprises contacting the hexahydrate with a melt comprising a chlorobasic mixture of at least one alkali metal chloride and aluminum chloride at a temperature with the range of about 160°C to 250°C to form gaseous HCl and an oxychloroaluminate containing reaction mixture, contacting said reaction mixture with gaseous HCl at a temperature within the range of 160°C to 250°C to form and release water from the reaction mixture and recover a melt enriched in aluminum chloride (Column 1, Lines 7-10; Column 2, Lines 29-46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the dehydration method of Cambridge with the method of Mamantov with the expectation of forming an improved process as taught by Mamantov.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,264,569 to Sinha (Sinha).
As to claim 13, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.  However, Cambridge fails to teach the specifically claimed dehydration method.  However, Sinha also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that a known method of dehydration comprises heating the aluminum chloride hexahydrate at 200°C to 450°C decomposing the hexahydrate and reacting the decomposed hexahydrate with a chlorine containing gas at 350°C to 500°C producing anhydrous chloride (Column 1, Lines 7-36; Column 3, Lines 20-35).  It would have been obvious to one of ordinary skill in the art at the time of invention that while each dehydration method has its own advantageous and disadvantageous, with the purpose of dehydration, it would have been obvious to substitute any known dehydration method of ACH, thus including the ones taught as known by Sinha, for the one contemplated in Cambridge, with the expectation of forming an effective method (MPEP 2144.06 II).
As to claim 14, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.   However, Cambridge fails to teach the specifically claimed dehydration method.  However, Sinha also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that a known method of dehydration comprises heating the hexahydrate at 100°C to 500°C to remove water and heating this material at 600°C to 900°C to produce anhydrous aluminum chloride (Column 1, Lines 7-36; Column 2, Lines 56-68).  It would have been obvious to one of ordinary skill in the art at the time of invention that while each dehydration method has its own advantageous and disadvantageous, with the purpose of dehydration, it would have been obvious to substitute any known dehydration method of ACH, thus including the ones taught as known by Sinha, for the one contemplated in Cambridge, with the expectation of forming an effective method (MPEP 2144.06 II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,339,415 to Choi et al. (Choi).
As to claim 15, the combination of Van Weert, Das and Cambridge teaches the method of claim 1.   However, Cambridge fails to further teach that the method comprises a step of separating silica from the leachate.  However, Choi also discusses the separation of aluminum from clay materials via leaching and teaches that it is known in the art that clay further comprises silica which can effectively be filtered out after leaching (Column 1, Lines 13-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cambridge with a filtering step for removing silica to ensure that any silica present in the clay after leaching is removed as taught by Choi.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Van Weert, Das and Cambridge as applied to claim 16 above, and further in view of US Patent No. 2013/0068628 to Ling et al. (Ling).
As to claim 17, the combination of Van Weert, Das and Cambridge teaches the method of claim 16.  However, Cambridge fails to contemplate a specific effective size for the crushing.  However, Ling also discusses the recovery of aluminum from aluminum bearing material such as fly ash and teaches that an effective size is, for example, 200 mesh, 74 microns (Abstract; Paragraph 0075).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to crush the aluminum bearing material of Ling to, for example, 74 microns, with the reasonable expectation of providing effective material for downstream use.  
As to claim 19, the combination of Van Weert, Das and Cambridge teaches the method of claim 16.  However, Cambridge fails to further contemplate a magnetic separation step.  However, Ling also discusses the recovery of aluminum from aluminum bearing material such as fly ash and teaches that the starting material further comprises iron and that a large percentage of the iron can be removed via a wet magnetic step after crushing (Abstract; Paragraphs 0012 and 0013).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cambridge with a magnetic separation step after crushing in order to remove a large percentage of iron upstream of further processing as taught by Ling.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Van Weert, Das and Cambridge as applied to claim 16 above, and further in view of US Patent No. 3,393,975 to Mitchell et al. (Mitchell).
As to claim 18, the combination of Van Weert, Das and Cambridge teaches the method of claim 16.  However, Cambridge fails to further teach a cycloning step of the crushed aluminum bearing material.  However, Mitchell also discusses the recovery of aluminum materials from a clay starting material and teaches that after crushing the clay it is sent to a cyclone in order to size separate the crushed material to ensure the appropriately sized material for downstream separation (Column 6, Lines 4-10; Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cambridge with the addition of a cycloning step after the crushing in order to ensure appropriately sized material for downstream separation as taught by Mitchell.  

Claims 1, 3-4, 7-10, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over USP Patent No. 3,725,222 to Russell et al. (Russell) in view of Van Weert and further in view of Cambridge.
As to claim 1, Russell teaches a method for producing aluminum from an aluminum bearing material comprising providing an aluminum chloride to an electrolysis cell comprising a carbon anode and a cathode wherein the reaction at the cathode is aluminum chloride to aluminum metal and chloride, thus 2AlCl3 = 2Al + 3Cl2, passing an electric current from the anode through the cathode, depositing aluminum at the cathode and draining the aluminum from the cathode (Column 2, Lines 3-12 and 19-34; Column 4, Lines 1-7; Column 4, Line 54 to Column 5, Line 6).  However, Russel fails to teach that hydrogen is provided to the anode so that a reaction at the anode is H2 + Cl2 = 2HCl, instead teaching that chlorine gas is formed at the anode (Column 5, Lines 1-6).  
However, Van Weert also teaches a method for electrolytically producing a metal, magnesium, from a corresponding metal chloride in a molten salt bath, wherein the metal is produced from the reduction of the metal at the cathode.  Van Weert further teaches that while this reaction typically produces chlorine at the anode, as in Russell, this is an undesirable by product and an undesirable reaction in terms of all of energy requirements, environmental concerns, cost concerns, and storage concerns.  Van Weert teaches that the production of chlorine gas at the anode can be prevented by delivering hydrogen gas to the anode during electrolysis in order to instead generate HCl (Paragraphs 0004-0007, 0014, 0017, 0018, 0023 and 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Russell with the addition of the provision of hydrogen to the anode during electrolysis, thus an anode reaction of H2 + Cl2 = 2HCl, in order to eliminate chlorine gas production at the anode and mitigate undesirable energy requirements, environmental concerns, cost concerns, and storage concern as taught by Van Weert.  
However, Russell further fails to teach a source for the aluminum chloride of proper form for provision to the electrolysis process.   
However, Cambridge also discusses the electrolytic reduction of aluminum chlorides to aluminum and teaches that the aluminum chloride can be provided in a suitable form for electrolytic reduction via leaching an aluminum bearing material with HCl to obtain a leachate comprising aluminum chloride (Abstract; Column 3, Lines 15-43 Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the aluminum chloride to the cell of Van Weert via the methods of Cambridge with the expectation of providing a suitable form of aluminum chloride to the cell of Van Weert for the chlorine free electrolytic production of aluminum, thus a method comprising a step of leaching the aluminum bearing material with HCl to obtain a leachate containing aluminum chloride.  
Cambridge further teaches that, for provision to the cell, the aluminum chloride after leaching is sent to a crystallizer (18) wherein the aluminum chloride is sparged with gaseous HCl to produce solid aluminum chloride hexahydrate, and then downstream sent to dehydration (calcination) wherein the aluminum chloride hexahydrate is again treated under HCl atmosphere (by product) to regenerate aluminum chloride (Column 6, Lines 29-37; Column 7, Line 67-40; Figure 1).  
Cambridge further teaches that byproduct HCl is recycled to the leaching step (Column 6, Line 67 to Column 8, Line 58).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention recycle any produced by-product HCl, including that produced electrolytically in the combination of Russell and Van Weert, to the leaching, in order to allow for recycling and useful use of the by-product of the electrolysis.  
As to claim 3, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  Cambridge further teaches that for the provision of the aluminum chloride to the cell the method comprises evaporating (18) the aluminum chloride compounds after the sparging (Column 6, Lines 29-37; Figure 1).
As to claim 4, the combination of Russell, Van Weert and Cambridge teaches the method of claim 3.  Cambridge further teaches that the evaporating occurs via use of vacuum flash evaporation (Column 6, Lines 29-37).
As to claim 7, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  Cambridge further teaches that the aluminum chloride hexahydrate undergoes a solid/liquid separation (20) (Column 6, Lines 18-27; Figure 1).
As to claim 8, the combination of Russell, Van Weert and Cambridge teaches the method of claim 7.  Cambridge further teaches that the solid/liquid separation is accomplished by vacuum filtration (Column 6, Lines 18-27).  
As to claims 9 and 10, the combination of Russell, Van Weert and Cambridge teaches the method of claim 7.  Cambridge further teaches that during a calcination step an HCl byproduct is produced via fluidized bed pyrohydrolysis, i.e. a dehydration process in a fluidized bed at high temperature wherein byproduct HCl is generated which is then recycled to the leaching step (Column 6, Line 67 to Column 8, Line 58).
As to claim 16, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  Cambridge further teaches that the aluminum bearing material is crushed prior to leaching (Column 3, Lines 51-52).
As to claim 23, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.   Cambridge further teaches that the aluminum bearing material comprises, for example, bauxite, fly ash or clay (Column 3, Lines 18-19).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 3 above, and further in view of US Patent No. 3,143,392 to Saeman (Saeman).
As to claim 5, the combination of Russell, Van Weert and Cambridge teaches the method of claim 3.  However, the combination fails to teach that the leached aluminum chloride is decanted prior to evaporating or sparging.  However, Saeman also discusses the production of aluminum materials from, for example, clay, and teaches that after leaching the leached clay should be treated, for example via decantation, to remove residues prior to further processing (Column 4, Lines 15-33).  Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify the method of Cambridge with an additional step of decantation after the leaching and prior to further downstream leaching in order to remove residues as taught by Saeman.  
As to claim 6, the combination of Russell, Van Weert, Cambridge and Saeman teaches the method of claim 5.  Saeman further teaches that the residue removal step can comprise filtration (Column 4, Lines 15-33).  Saeman contemplates decantation and filtration as alternative; however, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these known equivalent treatment steps with the expectation of further ensuring residue removal (MPEP 2144.06 II).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 9 above, and further in view of US Patent Application Publication No. 2016/0273070 to Boudreault et al. (Boudreault).
As to claim 11, the combination of Russell, Van Weert and Cambridge teaches the method of claim 9.  However, Cambridge fails to contemplate the concentration at which the HCl is recycled to the leaching step.  However, Boudreault also discusses a method for extracting an aluminum compound from a starting material such as fly ash via HCl leaching (Abstract) and teaches that HCl from downstream processes should be recycled to the leaching step with the HCl at a concentration of 25-45% (Paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to recycle the HCl of Cambridge at a concentration of 25-45% with the expectation of forming an effective HCl solution for effective leaching as taught by Boudreault.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,493,784 to Mamantov et al. (Mamantov).
As to claim 12, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  However, Cambridge teaches only one dehydration method and fails to contemplate a method comprising a two-stage process as claimed.  However, Mamantov also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that an improved dehydration method comprises contacting the hexahydrate with a melt comprising a chlorobasic mixture of at least one alkali metal chloride and aluminum chloride at a temperature with the range of about 160°C to 250°C to form gaseous HCl and an oxychloroaluminate containing reaction mixture, contacting said reaction mixture with gaseous HCl at a temperature within the range of 160°C to 250°C to form and release water from the reaction mixture and recover a melt enriched in aluminum chloride (Column 1, Lines 7-10; Column 2, Lines 29-46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the dehydration method of Cambridge with the method of Mamantov with the expectation of forming an improved process as taught by Mamantov.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,264,569 to Sinha (Sinha).
As to claim 13, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.  However, Cambridge fails to teach the specifically claimed dehydration method.  However, Sinha also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that a known method of dehydration comprises heating the aluminum chloride hexahydrate at 200°C to 450°C decomposing the hexahydrate and reacting the decomposed hexahydrate with a chlorine containing gas at 350°C to 500°C producing anhydrous chloride (Column 1, Lines 7-36; Column 3, Lines 20-35).  It would have been obvious to one of ordinary skill in the art at the time of invention that while each dehydration method has its own advantageous and disadvantageous, with the purpose of dehydration, it would have been obvious to substitute any known dehydration method of ACH, thus including the ones taught as known by Sinha, for the one contemplated in Cambridge, with the expectation of forming an effective method (MPEP 2144.06 II).
As to claim 14, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.   However, Cambridge fails to teach the specifically claimed dehydration method.  However, Sinha also discusses the dehydration of aluminum chloride hexahydrate for downstream electrolytic production of aluminum and teaches that a known method of dehydration comprises heating the hexahydrate at 100°C to 500°C to remove water and heating this material at 600°C to 900°C to produce anhydrous aluminum chloride (Column 1, Lines 7-36; Column 2, Lines 56-68).  It would have been obvious to one of ordinary skill in the art at the time of invention that while each dehydration method has its own advantageous and disadvantageous, with the purpose of dehydration, it would have been obvious to substitute any known dehydration method of ACH, thus including the ones taught as known by Sinha, for the one contemplated in Cambridge, with the expectation of forming an effective method (MPEP 2144.06 II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 1 above, and further in view of US Patent No. 4,339,415 to Choi et al. (Choi).
As to claim 15, the combination of Russell, Van Weert and Cambridge teaches the method of claim 1.   However, Cambridge fails to further teach that the method comprises a step of separating silica from the leachate.  However, Choi also discusses the separation of aluminum from clay materials via leaching and teaches that it is known in the art that clay further comprises silica which can effectively be filtered out after leaching (Column 1, Lines 13-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cambridge with a filtering step for removing silica to ensure that any silica present in the clay after leaching is removed as taught by Choi.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Russell, Van Weert and Cambridge as applied to claim 16 above, and further in view of US Patent No. 2013/0068628 to Ling et al. (Ling).
As to claim 17, the combination of Russell, Van Weert and Cambridge teaches the method of claim 16.  However, Cambridge fails to contemplate a specific effective size for the crushing.  However, Ling also discusses the recovery of aluminum from aluminum bearing material such as fly ash and teaches that an effective size is, for example, 200 mesh, 74 microns (Abstract; Paragraph 0075).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to crush the aluminum bearing material of Ling to, for example, 74 microns, with the reasonable expectation of providing effective material for downstream use.  
As to claim 19, the combination of Russell, Van Weert and Cambridge teaches the method of claim 16.  However, Cambridge fails to further contemplate a magnetic separation step.  However, Ling also discusses the recovery of aluminum from aluminum bearing material such as fly ash and teaches that the starting material further comprises iron and that a large percentage of the iron can be removed via a wet magnetic step after crushing (Abstract; Paragraphs 0012 and 0013).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Cambridge with a magnetic separation step after crushing in order to remove a large percentage of iron upstream of further processing as taught by Ling.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Russell, Van Weert and Cambridge as applied to claim 16 above, and further in view of US Patent No. 3,393,975 to Mitchell et al. (Mitchell).
As to claim 18, the combination of Russell, Van Weert and Cambridge teaches the method of claim 16.  However, Cambridge fails to further teach a cycloning step of the crushed aluminum bearing material.  However, Mitchell also discusses the recovery of aluminum materials from a clay starting material and teaches that after crushing the clay it is sent to a cyclone in order to size separate the crushed material to ensure the appropriately sized material for downstream separation (Column 6, Lines 4-10; Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Cambridge with the addition of a cycloning step after the crushing in order to ensure appropriately sized material for downstream separation as taught by Mitchell.  

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.  
Applicants argue again that Das fails to teach that the teachings of Van Weert would be equivalently applicable to aluminum electrolysis as to magnesium electrolysis.  Arguing that Das specifically only teaching that aluminum and magnesium are similar in respect to the attack on copper leads.  Applicants arguing that the person skill in the art cannot conclude from a mere mention of aluminum that magnesium can be replaced by aluminum, and further arguing that the electrolytic baths for aluminum and magnesium are all different and that the electrolytic process would be different for each metal and as such cannot direct the skilled person to combine the teachings of Van Weert and Das.  
However, the Examiner disagrees.  The Examiner maintains that Van Weert teaches metal production from a metal chloride with a cathode reaction comprising the reduction of this metal chloride to its corresponding metal, and an improved anode reaction, wherein instead of a standard oxidation of the metal chloride to chlorine, hydrogen is provided to generate HCl and mitigate the production of chlorine gas.  Das teaches that aluminum chloride electrolysis and magnesium chloride electrolysis are “similar processes” specifically and furthermore teaching that aluminum chloride electrolysis comprises a cathode reaction of aluminum chloride to aluminum and a standard anode reaction of aluminum chloride to chlorine gas, thus also considered to be similar to the magnesium teaching of Van Weert wherein known magnesium electrolysis comprises the cathode reaction comprising magnesium chloride to magnesium and a standard anode reaction comprising the reaction of magnesium chloride to chlorine gas.  Thus the Examiner maintains that one of ordinary skill in the art would have seen these processes as similar and look to combine the teachings of Van Weert and Das in order to generate aluminum metal as in Das with an improved anode reaction as in Van Weert.  
Applicants further argue that the new claim limitation of a carbon anode is not taught by the combination; however, as discussed above the Examiner maintains that Van Weert does teach a carbon, graphite, anode.  
Applicants next argue against Russel and argue that Russel relates only to aluminum and Van Weert relates only to magnesium and therefore there would have been no motivation for one of ordinary skill in the art at the time of filing to combine the teaching of Russel and Van Weert.  However the Examiner disagrees.  As discussed above, Russel teaches an anode reaction forming chlorine gas in a molten electrolysis process for the production of a metal and Van Weert also teaches a molten electrolysis process for the production of metal wherein chlorine is typically produced at the anode, and teaches that the undesirable chlorine gas production can be prevented by the provision of hydrogen.  The Examiner thus maintains that the combination would be obvious and beneficial.  
Applicants further argue that the new claim limitation of a carbon anode is not taught by the combination; however, as discussed above the Examiner maintains that Russel does teach a carbon anode.  
In general summary, the Applicant appears to argue that the Examiner cannot conclude from a mere mention of aluminum that magnesium can be replaced by aluminum.  However, the Examiner is not making this conclusion.  The Examiner is concluding, that the prior art as a whole teaches that aluminum and magnesium are both produced from their metal chloride via electrolysis, wherein metal is formed at the cathode and chlorine gas is produced at the anode, thus rendering it obvious that teaching of the undesirability of the production of chlorine at the anode regarding magnesium, and ways to mitigate it, would be obvious to apply to teaching of aluminum and that one of ordinary skill in the art would be motivated and able to apply these teachings to an aluminum process.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794